DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-29 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 02/24/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04/17/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 02/08/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 27-29 defines “a computer-readable storage medium”. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because is it related to software per se. However, the claim does not define a non-transitory computer-readable media and is thus non-statutory for that reason (i.e., "When functional descriptive material is recorded on some non- transitory computer-readable medium it becomes structurally and functionally interrelated to the non-transitory medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized"- Guidelines Annex IV).
Claim Interpretation: 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Remarks
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “means for determining” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “determining” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
claim 24 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0026] Thus, in one example, a video coder may be configured to determine whether a condition is true for a block of a current picture of the video data.
Claim limitation “means for applying” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “applying” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 24 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0026] Based on the condition being true for the block, the video coder may apply a non-smoothing interpolation filter to unfiltered reference samples of the block to generate predictive samples of the block. However, based on the condition being false for the block, the video coder may apply a smoothing interpolation filter to the unfiltered reference samples of the block to generate the predictive samples of the block.
means for determining” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “determining” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 25 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0473] In this example, video encoder 200 may determine an intra mode difference for the first block and determine an intra mode difference for the second block. Video encoder 200 may determine whether the condition is true for the first block based at least in part on whether the intra mode difference for the first block is greater than a threshold. [0492] In this example, video decoder 300 may determine an intra mode difference for the first block and determine an intra mode difference for the second block. Video decoder 300 may determine whether the condition is true for the first block based at least in part on whether the intra mode difference for the first block is greater than a threshold.
Claim limitation “means for determining” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “determining” without reciting sufficient 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 26 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0473] Video encoder 200 may determine the intra mode difference for the first block as a minimum of: (1) an absolute value of a difference between an intra mode index for the first block and an intra mode index of a horizontal intra prediction mode, and (2) an absolute value of a difference between the intra mode index for the first block and an intra mode index of a vertical intra prediction mode. [0492] Video decoder 300 may determine the intra mode difference for the first block as a minimum of: (1) an absolute value of a difference between an intra mode index for the first block and an intra mode index of a horizontal intra prediction mode, and (2) an absolute value of a difference between the intra mode index for the first block and an intra mode index of a vertical intra prediction mode.
Allowable Subject Matter
Claims 2-4, 9, 10, 13, 26, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 11, 12, 14-16, 19-25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Auwera et al. (Hereafter, “Van Der Auwera”) [US 2012/0082224 A1] in view of Joshi et al. (Hereafter, “Joshi”) [US 2015/0023405 A1].
In regards to claim 1, Van Der Auwera discloses a method of decoding video data [Fig. 4], the method comprising: determining whether a condition is true for a first block of a current ([Table 3 and 0076] modes 0, 1, or 2 are used, which correspond to the vertical, horizontal, and DC modes, respectively); based on the condition being true for the first block, applying a non-smoothing interpolation filter to unfiltered reference samples of the first block to generate predictive samples of the first block ([0076] In accordance with this disclosure, video encoder 20 may determine whether or not to apply a smoothing filter to the pixels around the prediction samples of a current block that is encoded using intra-predictive coding. The determination may be based on the block size and the intra-prediction mode used in coding the current block. In one example according to the techniques of this disclosure, the smoothing filter is not applied when modes 0, 1, or 2 are used, which correspond to the vertical, horizontal, and DC modes, respectively, because each of these modes provides relatively accurate prediction results without applying smoothing. Therefore, when the prediction direction is perfectly horizontal, vertical, or the intra-prediction mode is DC mode, the smoothing filter is not applied. [0098 and Fig. 5] intra prediction unit 74 may generate prediction data for a current block of a current frame based on an indicated intra-prediction mode and data from previously-decoded blocks of the current frame); determining whether the condition is true for a second block of the current picture ([Table 3 and 0076] Determining whether or not to apply a smoothing filter for other modes (i.e., the diagonal modes), depends on the prediction unit size and the intra-prediction mode.); based on the condition being false for the second block, applying a smoothing interpolation filter to unfiltered reference samples of the second block to generate predictive samples of the second block ([0078] In one example, during intra-predictive encoding of a block, the encoder may determine whether or not to apply a smoothing filter to the predictive samples based on the combination of the size of the block and the intra-predictive mode used, and according to the combinations defined in an LUT. These combinations may be associated with a most probable filtering option as indicated in a most probable filter table. For example, a most probable filter table may be created to indicate for each combination of block size and intra-prediction mode, what filtering option to utilize. In one example, a smoothing filter may be selected from a candidate list of filters for the each combination of block size and intra-prediction mode. [0098 and Fig. 5] intra prediction unit 74 may generate prediction data for a current block of a current frame based on an indicated intra-prediction mode and data from previously-decoded blocks of the current frame); reconstructing the first block based on the predictive samples of the first block ([0105] Summer 80 sums the residual blocks with the corresponding prediction blocks generated by motion compensation unit 72 or intra prediction unit 74 to form decoded blocks.); and reconstructing the second block based on the predictive samples of the second block ([0105] Summer 80 sums the residual blocks with the corresponding prediction blocks generated by motion compensation unit 72 or intra prediction unit 74 to form decoded blocks.).
Joshi discloses a method of decoding video data ([0008] a method of decoding video data), the method comprising: determining whether a condition is true for a first block of a current picture of the video data ([0177] In some examples, the same metric (e.g., variance, sum of absolute differences between neighboring reference samples, etc.) is used to make both the decisions. For instance, a video coder may determine, based on the same metric, whether to apply smoothing or bilinear interpolation filter and whether to apply bilinear interpolation filtering or nearest-neighbor interpolation filtering to intra-prediction reference samples.); based on the condition being true for the first block, applying a non-smoothing interpolation filter to unfiltered reference samples of the first block to generate predictive samples of the first block ([0178] In accordance with another example technique of this disclosure, when iFact is not equal to 0, some prediction values may be formed using bilinear interpolation and other prediction values may be formed using nearest-neighbor interpolation. In other words, a video coder may use bilinear interpolation to determine values of some samples of a predictive block and may use nearest-neighbor interpolation to determine values of other samples of the predictive block. In this example, the metric to decide which form of interpolation to use is the absolute difference between the two reference samples that will be used for prediction. In other words, a video coder may determine, based on an absolute difference between the two reference samples to be used for determining the value of a sample of a predictive block, whether to determine the value of the sample using bilinear interpolation or nearest-neighbor interpolation. In this example, if this difference (i.e., the absolute difference between the reference samples) is greater than a threshold, the video coder uses nearest-neighbor interpolation. Furthermore, in this example, if the difference is less than or equal to a threshold, the video coder uses bilinear interpolation. In other examples, instead of using the absolute difference between the reference samples, the video coder may use other metrics as well.); determining whether the condition is true for a second block of the current picture ([0177] In some examples, the same metric (e.g., variance, sum of absolute differences between neighboring reference samples, etc.) is used to make both the decisions. For instance, a video coder may determine, based on the same metric, whether to apply smoothing or bilinear interpolation filter and whether to apply bilinear interpolation filtering or nearest-neighbor interpolation filtering to intra-prediction reference samples.); based on the condition being false for the second block, applying a smoothing interpolation filter to unfiltered reference samples of the second block to generate predictive samples of the second block ([0301] In another example, intra-prediction processing unit 126 may calculate, based at least in part on a sum of absolute differences between neighboring reference samples, a metric. When the metric is not greater than a threshold, intra-prediction processing unit 126 may apply smoothing filtering or bilinear interpolation filtering to the neighboring reference samples. In addition, intra-prediction processing unit 126 may generate, based at least in part on the neighboring reference samples, a predictive block. Video encoder 20 may include, in a video data bitstream, data representing residual data based on the predictive block.); reconstructing the first block based on the predictive samples of the first block; and reconstructing the second block based on the predictive samples of the second block ([0108] Video decoder 30 may reconstruct the coding blocks of the current CU by adding the samples of the predictive blocks for PUs of the current CU to corresponding samples of the transform blocks of the TUs of the current CU. By reconstructing the coding blocks for each CU of a picture, video decoder 30 may reconstruct the picture.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Van Der Auwera with the applying of the smoothing or bilinear interpolation filter and whether to apply bilinear interpolation filtering or nearest-neighbor interpolation filtering to intra-prediction reference samples as 

In regards to claim 5, the limitations of claim 1 have been addressed. Van Der Auwera discloses wherein: determining whether the condition is true for the first block comprises determining whether the condition is true for the first block based at least in part on a property of interpolation filters used in one or more neighboring blocks of the first block, and determining whether the condition is true for the second block comprises determining whether the condition is true for the second block based at least in part on a property of interpolation filters used in one or more neighboring blocks of the second block ([0086] The signaling of the filtering mode may be done in several ways. In one example, video encoder 20 may use a filtering mode flag to signal whether filtering other than what is specified in the most probable filter table is used for a certain block.  In examples where there are more than two filter tables used, e.g., there is a third (or more) most probable filter tables, video encoder 20 may indicate which of the second or third (or more) most probable filter tables is used for a certain block. In yet another example, signaling may be based on a combination of contextual information, such as, the block size of the current block, the prediction mode, and the filtering mode of neighboring blocks. The contextual information may be used to create a VLC table or CABAC table that entropy code a signal as to whether filtering was used for a current block. In this manner, the decoder may determine based on contextual information whether filtering should or should not be used with a block, and use the VLC table or CABAC information to determine the filtering mode. [0102] Motion compensation unit 72 may also perform interpolation based on interpolation filters. Motion compensation unit 72 may use interpolation filters as used by video encoder 20 during encoding of the video block to calculate interpolated values for sub-integer pixels of a reference block. Motion compensation unit 72 may determine the interpolation filters used by video encoder 20 from the received syntax elements and use the interpolation filters to produce predictive blocks.).

Claim 8 is the same as claim 1 but in method of encoding form rather than method of decoding form. Further, in regards to claim 8, Van Der Auwera discloses generating residual data for the first block based on the predictive samples of the first block; generating residual data for the second block based on the predictive samples of the second block ([0070] Prediction unit 41 then produces an intra- or inter-coded block and provides the coded block to summer 50 to generate residual block data and to summer 62 to reconstruct the encoded block for use as a reference frame.); and including, in a bitstream that includes an encoded representation of the video data, data representing the residual data for the first block and the residual data for the second block ([0043] A CU having one or more PUs may also include one or more transform units (TUs). Following prediction using a PU, a video encoder may calculate a residual value for the portion of the CU corresponding to the PU. The residual value corresponds to pixel difference values that may be transformed into transform coefficients, quantized, and scanned to produce serialized transform coefficients for entropy coding. A size of the TU is not necessarily limited to the size of a PU. In particular, TUs may be the same size, or smaller than corresponding PUs for a CU. In some examples, the maximum size of a TU may be the size of the corresponding CU. In general, TUs may comprise the data structures that include the residual transform coefficients associated with a given CU. [0095] In some cases, entropy coding unit 56 or another unit of video encoder 20 may be configured to perform other coding functions, in addition to entropy coding. For example, entropy coding unit 56 may be configured to determine the CBP values for the macroblocks and partitions. Also, in some cases, entropy coding unit 56 may perform run length coding of the coefficients in a macroblock or partition thereof. In particular, entropy coding unit 56 may apply a zig-zag scan or other scan pattern to scan the transform coefficients in a macroblock or partition and encode runs of zeros for further compression. Entropy coding unit 56 may also construct header information that includes appropriate syntax elements for transmission in the encoded video bitstream. To entropy encode the syntax elements, entropy encoding unit 56 may perform CABAC and binarize the syntax elements into one or more binary bits based on a context model. Entropy encoding unit may also perform CAVLC and encode the syntax elements as codewords according to probabilities based on context.). 

In regards to claim 11, Van Der Auwera discloses a device for encoding or decoding video data [Fig. 4 and 5], the device comprising: a memory storing the video data ([0134] By way of example, and not limitation, such computer-readable storage media can comprise RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage, or other magnetic storage devices, flash memory, or any other medium that can be used to store desired program code in the form of instructions or data structures and that can be accessed by a computer.); and one or more processors ([0044] Video encoder 20 and video decoder 30 each may be implemented as any of a variety of suitable encoder circuitry, such as one or more microprocessors, digital signal processors (DSPs), application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), discrete logic, software, hardware, firmware or any combinations thereof. Each of video encoder 20 and video decoder 30 may be included in one or more encoders or decoders, either of which may be integrated as part of a combined encoder/decoder (CODEC) in a respective camera, computer, mobile device, subscriber device, broadcast device, set-top box, server, or the like.) configured to: determine whether a condition is true for a block of a current picture of the video data ([Table 3 and 0076] modes 0, 1, or 2 are used, which correspond to the vertical, horizontal, and DC modes, respectively); based on the condition being true for the block, apply a non-smoothing interpolation filter to unfiltered reference samples of the block to generate predictive samples of the block ([0076] In accordance with this disclosure, video encoder 20 may determine whether or not to apply a smoothing filter to the pixels around the prediction samples of a current block that is encoded using intra-predictive coding. The determination may be based on the block size and the intra-prediction mode used in coding the current block. In one example according to the techniques of this disclosure, the smoothing filter is not applied when modes 0, 1, or 2 are used, which correspond to the vertical, horizontal, and DC modes, respectively, because each of these modes provides relatively accurate prediction results without applying smoothing. Therefore, when the prediction direction is perfectly horizontal, vertical, or the intra-prediction mode is DC mode, the smoothing filter is not applied. [0098 and Fig. 5] intra prediction unit 74 may generate prediction data for a current block of a current frame based on an indicated intra-prediction mode and data from previously-decoded blocks of the current frame); and based on the condition being false for the block ([Table 3 and 0076] Determining whether or not to apply a smoothing filter for other modes (i.e., the diagonal modes), depends on the prediction unit size and the intra-prediction mode.), apply a smoothing interpolation filter to the unfiltered reference samples of the block to generate the predictive samples of the block ([0078] In one example, during intra-predictive encoding of a block, the encoder may determine whether or not to apply a smoothing filter to the predictive samples based on the combination of the size of the block and the intra-predictive mode used, and according to the combinations defined in an LUT. These combinations may be associated with a most probable filtering option as indicated in a most probable filter table. For example, a most probable filter table may be created to indicate for each combination of block size and intra-prediction mode, what filtering option to utilize. In one example, a smoothing filter may be selected from a candidate list of filters for the each combination of block size and intra-prediction mode. [0098 and Fig. 5] intra prediction unit 74 may generate prediction data for a current block of a current frame based on an indicated intra-prediction mode and data from previously-decoded blocks of the current frame). 
Joshi discloses a device for encoding or decoding video data ([0008] a method of decoding video data), the device comprising: a memory storing the video data ([0060] In another example, channel 16 may include a storage medium that stores encoded video data generated by source device 12. In this example, destination device 14 may access the storage medium, e.g., via disk access or card access. Thus, in some examples, encoded data may be output from output interface 22 to a storage device. Similarly, encoded data may be accessed from the storage device by input interface. The storage medium (e.g., storage device) may include a variety of locally-accessed data storage media such as Blu-ray discs, DVDs, CD-ROMs, flash memory, or other suitable digital storage media for storing encoded video data.); and one or more processors ([0071] Video encoder 20 and video decoder 30 each may be implemented as any of a variety of suitable circuitry (e.g., encoder or decoder circuitry, as applicable), such as one or more microprocessors, digital signal processors (DSPs), application-specific integrated circuits (ASICs), field-programmable gate arrays (FPGAs), discrete logic, hardware, or any combinations thereof. In examples where the techniques are implemented partially in software, a device may store instructions for the software in a suitable, non-transitory computer-readable storage medium and may execute the instructions in hardware using one or more processors to perform the techniques of this disclosure.) configured to: determine whether a condition is true for a block of a current picture of the video data ([0177] In some examples, the same metric (e.g., variance, sum of absolute differences between neighboring reference samples, etc.) is used to make both the decisions. For instance, a video coder may determine, based on the same metric, whether to apply smoothing or bilinear interpolation filter and whether to apply bilinear interpolation filtering or nearest-neighbor interpolation filtering to intra-prediction reference samples.); based on the condition being true for the block, apply a non-smoothing interpolation filter to unfiltered reference samples of the block to generate predictive samples of the block ([0178] In accordance with another example technique of this disclosure, when iFact is not equal to 0, some prediction values may be formed using bilinear interpolation and other prediction values may be formed using nearest-neighbor interpolation. In other words, a video coder may use bilinear interpolation to determine values of some samples of a predictive block and may use nearest-neighbor interpolation to determine values of other samples of the predictive block. In this example, the metric to decide which form of interpolation to use is the absolute difference between the two reference samples that will be used for prediction. In other words, a video coder may determine, based on an absolute difference between the two reference samples to be used for determining the value of a sample of a predictive block, whether to determine the value of the sample using bilinear interpolation or nearest-neighbor interpolation. In this example, if this difference (i.e., the absolute difference between the reference samples) is greater than a threshold, the video coder uses nearest-neighbor interpolation. Furthermore, in this example, if the difference is less than or equal to a threshold, the video coder uses bilinear interpolation. In other examples, instead of using the absolute difference between the reference samples, the video coder may use other metrics as well.); and based on the condition being false for the block ([0177] In some examples, the same metric (e.g., variance, sum of absolute differences between neighboring reference samples, etc.) is used to make both the decisions. For instance, a video coder may determine, based on the same metric, whether to apply smoothing or bilinear interpolation filter and whether to apply bilinear interpolation filtering or nearest-neighbor interpolation filtering to intra-prediction reference samples.), apply a smoothing interpolation filter to the unfiltered reference samples of the block to generate the predictive samples of the block ([0301] In another example, intra-prediction processing unit 126 may calculate, based at least in part on a sum of absolute differences between neighboring reference samples, a metric. When the metric is not greater than a threshold, intra-prediction processing unit 126 may apply smoothing filtering or bilinear interpolation filtering to the neighboring reference samples. In addition, intra-prediction processing unit 126 may generate, based at least in part on the neighboring reference samples, a predictive block. Video encoder 20 may include, in a video data bitstream, data representing residual data based on the predictive block.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Van Der Auwera with the applying of the smoothing or bilinear interpolation filter and whether to apply bilinear interpolation filtering or nearest-neighbor interpolation filtering to intra-prediction reference samples as taught by Joshi. The motivation behind this modification would have been to improve the filtering of reference samples for intra-prediction in video encoding and decoding [See Joshi].

In regards to claim 12, the limitations of claim 11 have been addressed. Van Der Auwera fails to explicitly disclose wherein: the one or more processors are further configured to determine an intra mode difference for the block, and determine whether the condition is true for the block based at least in part on whether the intra mode difference for the block is greater than a threshold. 
Joshi discloses wherein: the one or more processors are further configured to determine an intra mode difference for the block, and determine whether the condition is true for the block based at least in part on whether the intra mode difference for the block is greater than a threshold ([0177] In accordance with another example technique of this disclosure, a metric (such as a variance or a sum of absolute difference between neighboring reference samples) is used to determine whether smoothing or bilinear interpolation filtering (binIntFlag) is applied to intra-prediction reference samples. In other words, a video coder determines, based on a metric, whether to apply smoothing or bilinear interpolation filtering to intra-prediction reference samples. In this example, another metric is then used to determine whether bilinear or nearest-neighbor interpolation is applied to the reference samples when iFact is not equal to 0. In other words, when iFact is not equal to 0, a video coder may determine, based on a second, different metric, whether to apply bilinear interpolation filtering or nearest-neighbor interpolation filtering to the intra-prediction reference samples. In some examples, the same metric (e.g., variance, sum of absolute differences between neighboring reference samples, etc.) is used to make both the decisions. For instance, a video coder may determine, based on the same metric, whether to apply smoothing or bilinear interpolation filter and whether to apply bilinear interpolation filtering or nearest-neighbor interpolation filtering to intra-prediction reference samples.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Van Der Auwera with the applying of the smoothing or bilinear interpolation filter and whether to apply bilinear interpolation filtering or nearest-neighbor interpolation filtering to intra-prediction reference samples as taught by Joshi. The motivation behind this modification would have been to improve the filtering of reference samples for intra-prediction in video encoding and decoding [See Joshi].

In regards to claim 14, the limitations of claim 12 have been addressed. Van Der Auwera discloses wherein the one or more processors are configured to determine, based on one or more additional conditions, whether the condition is true for the block ([0042] The data describing the intra-prediction mode may define, for example, the direction associated with the intra-prediction mode for the PU (luma and chroma components), and block size associated with the PU. [0076] In accordance with this disclosure, video encoder 20 may determine whether or not to apply a smoothing filter to the pixels around the prediction samples of a current block that is encoded using intra-predictive coding. The determination may be based on the block size and the intra-prediction mode used in coding the current block. In one example according to the techniques of this disclosure, the smoothing filter is not applied when modes 0, 1, or 2 are used, which correspond to the vertical, horizontal, and DC modes, respectively, because each of these modes provides relatively accurate prediction results without applying smoothing. Therefore, when the prediction direction is perfectly horizontal, vertical, or the intra-prediction mode is DC mode, the smoothing filter is not applied. [0098 and Fig. 5] intra prediction unit 74 may generate prediction data for a current block of a current frame based on an indicated intra-prediction mode and data from previously-decoded blocks of the current frame [0086] The signaling of the filtering mode may be done in several ways. In one example, video encoder 20 may use a filtering mode flag to signal whether filtering other than what is specified in the most probable filter table is used for a certain block. In examples where there are more than two filter tables used, e.g., there is a third (or more) most probable filter tables, video encoder 20 may indicate which of the second or third (or more) most probable filter tables is used for a certain block. In yet another example, signaling may be based on a combination of contextual information, such as, the block size of the current block, the prediction mode, and the filtering mode of neighboring blocks. The contextual information may be used to create a VLC table or CABAC table that entropy code a signal as to whether filtering was used for a current block. In this manner, the decoder may determine based on contextual information whether filtering should or should not be used with a block, and use the VLC table or CABAC information to determine the filtering mode.). 
 
In regards to claim 15, the limitations of claim 14 have been addressed. Van Der Auwera discloses wherein the one or more additional conditions include one or more of: dependencies on luma or chroma, usage of a position dependent intra prediction combination tool, and usage of a non-separable secondary transform ([0042] The data describing the intra-prediction mode may define, for example, the direction associated with the intra-prediction mode for the PU (luma and chroma components), and block size associated with the PU. [0076] In accordance with this disclosure, video encoder 20 may determine whether or not to apply a smoothing filter to the pixels around the prediction samples of a current block that is encoded using intra-predictive coding. The determination may be based on the block size and the intra-prediction mode used in coding the current block. In one example according to the techniques of this disclosure, the smoothing filter is not applied when modes 0, 1, or 2 are used, which correspond to the vertical, horizontal, and DC modes, respectively, because each of these modes provides relatively accurate prediction results without applying smoothing. Therefore, when the prediction direction is perfectly horizontal, vertical, or the intra-prediction mode is DC mode, the smoothing filter is not applied. [0098 and Fig. 5] intra prediction unit 74 may generate prediction data for a current block of a current frame based on an indicated intra-prediction mode and data from previously-decoded blocks of the current frame). 

n regards to claim 16, the limitations of claim 11 have been addressed. Van Der Auwera discloses wherein the one or more processors are configured to determine whether the condition is true for the block based at least in part on a property of interpolation filters used in one or more neighboring blocks of the block ([0086] The signaling of the filtering mode may be done in several ways. In one example, video encoder 20 may use a filtering mode flag to signal whether filtering other than what is specified in the most probable filter table is used for a certain block. In examples where there are more than two filter tables used, e.g., there is a third (or more) most probable filter tables, video encoder 20 may indicate which of the second or third (or more) most probable filter tables is used for a certain block. In yet another example, signaling may be based on a combination of contextual information, such as, the block size of the current block, the prediction mode, and the filtering mode of neighboring blocks. The contextual information may be used to create a VLC table or CABAC table that entropy code a signal as to whether filtering was used for a current block. In this manner, the decoder may determine based on contextual information whether filtering should or should not be used with a block, and use the VLC table or CABAC information to determine the filtering mode.). 

In regards to claim 19, the limitations of claim 11 have been addressed. Van Der Auwera discloses wherein the one or more processors are configured to reconstruct the block based on the predictive samples of the block ([0105] Summer 80 sums the residual blocks with the corresponding prediction blocks generated by motion compensation unit 72 or intra prediction unit 74 to form decoded blocks.). 

In regards to claim 20, the limitations of claim 11 have been addressed. Van Der Auwera discloses wherein the one or more processors are configured to: generate residual data for the block based on the predictive samples of the block ([0070] Prediction unit 41 then produces an intra- or inter-coded block and provides the coded block to summer 50 to generate residual block data and to summer 62 to reconstruct the encoded block for use as a reference frame.); and include, in a bitstream that includes an encoded representation of the video data, data representing the residual data for the block and the residual data for the block ([0043] A CU having one or more PUs may also include one or more transform units (TUs). Following prediction using a PU, a video encoder may calculate a residual value for the portion of the CU corresponding to the PU. The residual value corresponds to pixel difference values that may be transformed into transform coefficients, quantized, and scanned to produce serialized transform coefficients for entropy coding. A size of the TU is not necessarily limited to the size of a PU. In particular, TUs may be the same size, or smaller than corresponding PUs for a CU. In some examples, the maximum size of a TU may be the size of the corresponding CU. In general, TUs may comprise the data structures that include the residual transform coefficients associated with a given CU. [0095] In some cases, entropy coding unit 56 or another unit of video encoder 20 may be configured to perform other coding functions, in addition to entropy coding. For example, entropy coding unit 56 may be configured to determine the CBP values for the macroblocks and partitions. Also, in some cases, entropy coding unit 56 may perform run length coding of the coefficients in a macroblock or partition thereof. In particular, entropy coding unit 56 may apply a zig-zag scan or other scan pattern to scan the transform coefficients in a macroblock or partition and encode runs of zeros for further compression. Entropy coding unit 56 may also construct header information that includes appropriate syntax elements for transmission in the encoded video bitstream. To entropy encode the syntax elements, entropy encoding unit 56 may perform CABAC and binarize the syntax elements into one or more binary bits based on a context model. Entropy encoding unit may also perform CAVLC and encode the syntax elements as codewords according to probabilities based on context.). 
 
In regards to claim 21, the limitations of claim 11 have been addressed. Van Der Auwera discloses wherein the condition is dependent on one or more of an intra mode, a distance of a sample from a block boundary, or block dimensions ([0086] The signaling of the filtering mode may be done in several ways. In one example, video encoder 20 may use a filtering mode flag to signal whether filtering other than what is specified in the most probable filter table is used for a certain block. In examples where there are more than two filter tables used, e.g., there is a third (or more) most probable filter tables, video encoder 20 may indicate which of the second or third (or more) most probable filter tables is used for a certain block. In yet another example, signaling may be based on a combination of contextual information, such as, the block size of the current block, the prediction mode, and the filtering mode of neighboring blocks. The contextual information may be used to create a VLC table or CABAC table that entropy code a signal as to whether filtering was used for a current block. In this manner, the decoder may determine based on contextual information whether filtering should or should not be used with a block, and use the VLC table or CABAC information to determine the filtering mode.). 

In regards to claim 22, the limitations of claim 11 have been addressed. Van Der Auwera discloses further comprising a display configured to display decoded video data ([0031] Accordingly, communication channel 16 may comprise any combination of wireless or wired media suitable for transmission of encoded video data or other storage media, and devices 12, 14 may comprise any of a variety of wired or wireless media devices such as mobile telephones, smartphones, digital media players, set-top boxes, televisions, displays, desktop computers, portable computers, tablet computers, gaming consoles, portable gaming devices, or the like.).
In regards to claim 23, the limitations of claim 11 have been addressed. Van Der Auwera discloses wherein the device comprises one or more of a camera, a computer, a mobile device, or a set-top box ([0031] Accordingly, communication channel 16 may comprise any combination of wireless or wired media suitable for transmission of encoded video data or other storage media, and devices 12, 14 may comprise any of a variety of wired or wireless media devices such as mobile telephones, smartphones, digital media players, set-top boxes, televisions, displays, desktop computers, portable computers, tablet computers, gaming consoles, portable gaming devices, or the like.). 

Claim 24 is substantially the same as claim 11 and is thus rejected for reasons similar to those in rejecting claim 11.

Claim 25 is substantially the same as claim 12 and is thus rejected for reasons similar to those in rejecting claim 12.

Claim 27 lists all the same elements of claim 11, but in computer-readable storage medium form rather than device form.  Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to claim 27. 

Claim 28 lists all the same elements of claim 12, but in computer-readable storage medium form rather than device form.  Therefore, the supporting rationale of the rejection to claim 12 applies equally as well to claim 28. 
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Auwera in view of Joshi in further view of RATH et al. (Hereafter, “Rath”) [US 2020/0275096 A1].
In regards to claim 6, the limitations of claim 1 have been addressed. Van Der Auwera fails to explicitly disclose wherein: determining whether the condition is true for the first block comprises determining whether the condition is true for the first block based at least in part on whether bidirectional intra prediction coding is applied for the first block, and determining whether the condition is true for the second block comprises determining whether the condition is true for the second block based at least in part on whether bidirectional intra prediction coding is applied for the second block. 
([0075] In another exemplary embodiment, another improvement is that a predicted sample value is not further filtered by a smoothing filter when the above bi-directional intra prediction is used. In HEVC and JEM, a post-processing/post-filtering by a smoothing/deblocking filter (e.g., a low-pass filter) is applied to certain prediction directions to have smoother changes at the block boundaries. In the case of bi-directional intra prediction, this filtering adds further complexity without leading to higher prediction quality. Therefore, it is not necessary to have this post-filtering with the bi-directional prediction.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Van Der Auwera with the determination to use a smoothing filter based on bi-directional intra prediction as taught by Rath in order to reduce the complexity without lowering the prediction quality.

In regards to claim 17, the limitations of claim 11 have been addressed. Van Der Auwera fails to explicitly disclose wherein the one or more processors are configured to determine whether the condition is true for the block based at least in part on whether bidirectional intra prediction coding is applied for the block.
([0075] In another exemplary embodiment, another improvement is that a predicted sample value is not further filtered by a smoothing filter when the above bi-directional intra prediction is used. In HEVC and JEM, a post-processing/post-filtering by a smoothing/deblocking filter (e.g., a low-pass filter) is applied to certain prediction directions to have smoother changes at the block boundaries. In the case of bi-directional intra prediction, this filtering adds further complexity without leading to higher prediction quality. Therefore, it is not necessary to have this post-filtering with the bi-directional prediction.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Van Der Auwera with the determination to use a smoothing filter based on bi-directional intra prediction as taught by Rath in order to reduce the complexity without lowering the prediction quality.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Auwera in view of Joshi in further view of YASUTOMI (Hereafter, “Yasutomi”) [US 2017/0244867 A1].
In regards to claim 7, the limitations of claim 1 have been addressed. Van Der Auwera fails to explicitly disclose wherein the smoothing interpolation filter is a Gaussian interpolation filter and the non-smoothing interpolation filter is a cubic interpolation filter. 
([0066] In the above description, the 5x5 Gaussian filter is used as a smoothing filter when the multi-resolution image generation section 321 performs the scaled down processing and the scaled up processing. Note that, however, any other smoothing filter may be alternatively used. Further, without using any smoothing filter, a so-called "interpolation process" may be used when the scaled down processing and the scaled up processing are performed. As specific examples of the interpolation process, there are a bi-linear method, a bi-cubic method, etc.). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Van Der Auwera with the known Gaussian filter for smoothing and the bi-cubic interpolation process for no smoothing as taught by Yasutomi in order to improve block processing.

Claim 18 lists all the same elements of claim 7, but in device form rather than method form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 18. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482